Title: To George Washington from Marcellin and Le Roy, 4 March 1784
From: Marcellin, Antoine-Claude de,Le Roy, Nicholas-Georges
To: Washington, George



Sir
Philadelphia March 4th 1784.

Having had the Glory of serving in the armies of the United States, for near five years; and having seen the happy termination

of the War, we are now preparing to return to Europe, with the hearth Self satisfaction of having Contributed a share of Service under your auspicious Command in the Establishment of a revolution So Brilliant and Extraordinary.
As the society of Cincinnaty must be extremely respected in Europe, and as we Cannot Continue in america long enough to receive the Diplomas we take the Liberty to trouble your Excellency with our request that you will be pleased to sign the Certificates, which we have the honor to transmit as also that you Will Condescend to accompany those Sign’d by General St clair, with certificates of your honorable approbation of our services.
We now beg permission to take leave of your Excellency with our most ardent wishes for a prolongation of your health and Most Valuable Life and are with every Sentiment of Esteem and Veneration Sir Your Excellencys Most obedt hble Servt

Marcellin
Le Roy

